DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUILLEMETTE PG Publication No. 20160297104.
As to claim 1, GUILLEMETTE discloses a nozzle for 3-D printing, the nozzle comprising:
	a first nozzle tip defining a first outlet (see lighter outer portion in Figure 9c), the first nozzle tip including a first channel extending therethrough (see lighter outer portion in Figure 9c); and
	a second nozzle tip defining a second outlet (see darker inner portion in Figure 9c), the second nozzle tip including a second channel extending therethrough (see darker inner portion in Figure 9c), wherein the second channel continuously decreases in cross-sectional area for a portion of a length of the second channel as it extends towards the second outlet, and wherein the first channel surrounds the second outlet (see annotation Figure 9c below), wherein the second nozzle tip is retracted longitudinally with respect to the first nozzle tip such that the second outlet of the second nozzle tip is located in the first channel (see annotation of Figure 9c below). 

[AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Second nozzle (inner darker color) illustrated in retracted arrangement)][AltContent: arrow][AltContent: textbox (the second channel continuously decreases in cross-sectional area for a portion of a length of the second channel as it extends towards the second outlet)][AltContent: oval]
    PNG
    media_image1.png
    448
    387
    media_image1.png
    Greyscale

As to claim 2, GUILLEMETTE discloses the nozzle of claim 1.
GUILLEMETTE further discloses further comprising: a first wall, wherein an inner surface of the first wall forms the first channel; and a second wall, wherein an inner surface of the second wall forms the second channel. (see Figure 9c and a more close up representation of different embodiment illustrated in Figure 13). 

    PNG
    media_image1.png
    448
    387
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    436
    325
    media_image2.png
    Greyscale

	As to claim 5, GUILLEMETTE discloses the nozzle of claim 1.
GUILLEMETTE further discloses wherein a diameter of the second channel at a first longitudinal location is greater than a diameter of the second channel at a second longitudinal location, wherein the second longitudinal location is closer to the second nozzle tip than the first longitudinal location. (see annotation in rejection of claim 1 above).
Allowable Subject Matter
Claims 3–4, 6–15 and 21–23 possess allowable subject matter.  
The following is an examiner’s statement of reasons for indicating subject matter allowable: 
CLAIMS 3–4
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 3, the primary reason for indicating claim 3 as being allowable is that the prior art fails to provide any teachings, suggestions, motivations or other rationales to arrive at wherein the second wall includes a plurality of corrugations configured to increase a surface area of a material extruded through at least one of the first channel and the second channel.
GUILLEMTTE PG Publication No. 20160297104 fails to disclose claim 1. 
GUILLEMETTE fails to disclose wherein the second wall includes a plurality of corrugations configured to increase a surface area of a material extruded through at least one of the first channel and the second channel. 
TYLER teaches a nozzle with where the outer nozzle tip has non-circular configuration corrugations. (Fig. 3 and  [0045]).

    PNG
    media_image3.png
    396
    381
    media_image3.png
    Greyscale

	However, this outer wall corresponds to claimed first wall of the first nozzle. 

	A subsequent search failed to return a reference which would remedy the above deficiencies and one of ordinary skill in the art would not have been motivated to arrive at the second wall includes a plurality of corrugations configured to increase a surface area of a material extruded through at least one of the first channel and the second channel absent impermissible hindsight of the Applicant's specification.
	Therefore, claim 3 is indicated as allowable because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein the second wall includes a plurality of corrugations configured to increase a surface area of a material extruded through at least one of the first channel and the second channel.
	Claim 4 is would be allowable for the same reasons via its dependency on claim 3.
CLAIMS 6–8 and 21–23
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 6 and independent 21, the primary reason for indicating claim 6 as being allowable and allowing claim 21 —the possess the same allowable feature— is that the prior art fails to provide any teachings, suggestions, motivations or other rationales to arrive at a third channel with a third nozzle tip, wherein the second channel surrounds the third nozzle tip, and wherein the third nozzle tip is retracted longitudinally with 
JANG US Patent No. 5936861 (of record) discloses a nozzle for 3-D printing, comprising two nozzles with one tip retracted within the other (see reproduction from JANG below and rejection in Non-Final Rejection mailed on 03/31/2021).

    PNG
    media_image4.png
    478
    543
    media_image4.png
    Greyscale

FARMER PG Publication No. 20140287139 (of record) also discloses nozzle for 3-D printing, comprising two nozzles with one tip retracted within the other (see reproduction of FARMER below and rejection in Non-Final Rejection mailed on 03/31/2021).

    PNG
    media_image5.png
    534
    501
    media_image5.png
    Greyscale


US PG Publication No. 20160046831 (of record) A1 teaches a nozzle assembly (Figure 3B) with two flow paths (368 and 366; ¶71). While a third channel appears to be illustrated at 310, this is a channel for a thermal control medium that enters within 312 and exits 314 (see ¶71). 
US PG Publication No. 20160136885 (of record) is relevant because it teaches on nozzle within another nozzle but the inner nozzle is not retracted longitudinally with respect to the outer nozzle (see Figure 1B). 
PG Publication No. 20040131716 (of record) is in the field of extrusion nozzles (Title and Abstract), and has teachings most relevant to claim 5. (see Figure 1 and ¶23). 
	A subsequent search failed to return a reference which would remedy the above deficiencies. 
	Therefore, claim 6 is indicated as allowable because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a third channel with a third nozzle tip, wherein the second channel surrounds the third nozzle tip, and wherein the third nozzle tip is retracted longitudinally with respect to the second nozzle tip such that the third nozzle tip is located within the second channel.
	Claims 7–8 are also indicated as allowable via their dependency on claim 6.
	Claims 22–23 are allowed for the same reasons via their dependency on claim 21. 
CLAIMS 9–16
With respect to independent claim 9, this claim is allowed because the prior fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a third wall located at least partially in the second channel, wherein an inner surface of the third  wall forms a third channel and wherein the second wall includes a plurality of corrugations configured to increase a surface area of a material extruded through at least one of the first channel and the second channel.
JANG and FARMER disclose two nozzles, one of which is retracted within the other (see above) but fail to disclose a third wall located at least partially in the second channel, wherein an inner surface of the third  wall forms a third channel.
GUILLEMTTE PG Publication No. 20160297104 discloses claim 1 and another embodiment relevant to claim 9 with three walls and three channels (see reproduction below).

    PNG
    media_image1.png
    448
    387
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    436
    325
    media_image2.png
    Greyscale


TYLER teaches a nozzle with where the outer nozzle tip has non-circular configuration corrugations. (Fig. 3 and [0045).

    PNG
    media_image3.png
    396
    381
    media_image3.png
    Greyscale

	However, this outer wall corresponds to claimed first wall of the first nozzle. 
Therefore, TYLER fails to teach wherein the second wall includes a plurality of corrugations configured to increase a surface area of a material extruded through at least one of the first channel and the second channel.
US PG Publication No. 20160046831 (of record) A1 teaches a nozzle assembly (Figure 3B) with two flow paths (368 and 366; ¶71). While a third channel appears to be illustrated at 
US PG Publication No. 20160136885 (of record) is relevant because it teaches on nozzle within another nozzle but the inner nozzle is not retracted longitudinally with respect to the outer nozzle (see Figure 1B). 
PG Publication No. 20040131716 (of record) is in the field of extrusion nozzles (Title and Abstract), and has teachings most relevant to claim 5. (see Figure 1 and ¶23). 
A subsequent search failed to return a reference which would remedy the above deficiencies and one of ordinary skill in the art would not have been motivated to arrive at the second wall includes a plurality of corrugations configured to increase a surface area of a material extruded through at least one of the first channel and the second channel absent impermissible hindsight of the Applicant's specification.
Therefore, claim 9 is allowable because the prior art fails to provide any teachings, suggestions, motivations, or other rational to arrive at third wall located at least partially in the second channel, wherein an inner surface of the third  wall forms a third channel with the second wall including a plurality of corrugations configured to increase a surface area of a material extruded through at least one of the first channel and the second channel.
Claims 10–16 also possess patentable subject matter via their dependency on claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190255770 illustrates continuously decreasing nozzles superimposed one inside the other

    PNG
    media_image6.png
    378
    335
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743